Citation Nr: 1138190	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than June 2, 2004 for the grant of service connection for bilateral tinnitus.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1957.  The Veteran served as a reservist and had a period of active duty from July 13 to 27, 1958.  Other periods of active duty or active duty for training are unverified.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge in August 2008.  A transcript of the hearing is associated with the claims file.

This claim was remanded in May 2009 for further development.  That development having been completed, the case is now again before the Board.


FINDINGS OF FACT

1.  In an October 1970 decision, the Board denied service connection for defective hearing.  This decision implicitly denied service connection for tinnitus.

2.  In an April 1971 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claims for hearing loss and tinnitus.  The Veteran was provided notice by letter in the same month.

3.  In a January 1972 substantive appeal, the Veteran timely perfected his appeal to the April 1971 rating decision.  

4.  In a July 1972 decision, the Board denied service connection for bilateral hearing loss.

5.  The July 1972 Board decision may not be interpreted as resolving the issue of whether a new factual basis had been presented to permit the grant of service connection for tinnitus.  

6.  The earliest document that may be construed as a claim to reopen the claim for service connection for tinnitus is the Veteran's March 1971, request for a hearing before the RO to present argument in support of a claim for service connection for his ear condition.  This document was received on April 1, 1971.


CONCLUSIONS OF LAW

1.  The October 1970 Board decision which denied service connection for bilateral tinnitus, as well as bilateral hearing loss, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); see also Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).

2.  The July 1972 Board decision which determined that no new factual basis had been presented for the grant of service connection for bilateral hearing loss is not final concerning the issue of service connection for tinnitus.  38 U.S.C.A. § 7104; see also Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).

3.  The criteria for an effective date of April 1, 1971 for an effective date for service connection for tinnitus have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

In this case, service connection for bilateral hearing loss and tinnitus was granted by a February 2005 rating decision, effective in June 2004.  A 50 percent evaluation was assigned for bilateral hearing loss and a 10 percent evaluation was assigned for tinnitus, also effective in June 2004.  The Veteran appealed the effective dates assigned.  He argues that the effective date should go back to 1957, as he experienced hearing loss while on active service and filed his claim for service connection shortly after his discharge in 1958.

In August 2008, the Veteran testified that he was treated for his hearing disability throughout his military career and filed his original claim within months of getting out of service.  He and his representative argued that he should have been accorded VA examination and, if that had been done, the nature and extent of his hearing impairment would have been known, and service-connected, at that time.

In a May 2009 decision and remand, the Board denied an effective date earlier than June 2, 2004 for the grant of service connection for bilateral hearing loss.  The issue of an effective date earlier than June 2, 2004 for the grant of service connection for tinnitus was remanded, however, for analysis of whether the Veteran's testimony before the Board in April 1972 could be construed as a claim to reopen a claim for service connection for tinnitus.  The case is now again before the Board.

VA law provides that the effective date for an award of disability compensation based on the submission of new and material evidence other than service department records received after final disallowance of the claim is the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

VA regulations also provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The Board turns to whether or not the claims folder presents evidence of a claim, formal or informal, to reopen the claim for service connection for tinnitus prior to June 2, 2004.

Claims for bilateral hearing loss and tinnitus were denied in an April 1970 rating decision.  The Veteran appealed this decision to the Board.  In October 1970, the Board denied service connection for "defective hearing."  

While the Board did not specifically deny the claim for service connection for tinnitus in the October 1970 decision, it may be considered to have been implicitly denied.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) ("The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision").  

The United States Court of Appeals for the Federal Circuit (Circuit Court) in Adams identified four factors to be used in determining whether a pending claim has been implicitly denied:  (1) the description of evidence considered in the VA adjudication (by the RO or Board); (2) the relatedness of the claims; (3) the timing of the claims, i.e., whether filed simultaneously or close together in time; and (4) whether a reasonable person would be placed on notice that the expressly denied claim also included an implicit denial of another inferred or informal claim.  The test is based on a totality of the circumstances.  Id., at 963-964.

The October 1970 decision meets all four factors of Adams, supra.  Concerning factors (2) and (3), hearing loss and tinnitus are often associated together, involve anatomical parts closely associated, and often derive from the same acoustic events, i.e., exposure to loud noises.  In addition, the two conditions appear to have been perceived as one by the Veteran and the RO.  The Veteran discussed his claim in terms of worsened hearing and nerve damage in his October 1969 claim, and as an ear condition in his May 1970 notice of disagreement and July 1970 substantive appeal.  In addition, a March 1970 medical statement submitted in support of his claim noted complaints and findings of hearing loss and ringing noises in the ear with diagnoses of hearing loss and tinnitus.  Concerning factors (1) and (4), the April 1970 statement of the case characterized the issue as service connection for a hearing loss, but the "Summary of Evidence and Adjudicative Actions" discussed findings of hearing loss and tinnitus.  This is consistent with the April 1970 rating decision then on appeal, which denied service connection for both aspects of hearing impairment after a discussion of medical evidence of hearing loss and tinnitus.  Moreover, the October 1970 Board decision did not distinguish between hearing loss and tinnitus in the "Conclusion of Law" and "Decision."  The Board noted that the medical evidence presented complaints of hearing loss and ringing in the ears with diagnoses of hearing loss and tinnitus in "The Evidence," and referred to "ear abnormality" and "hearing loss" in the "Findings of Fact".  The Board identified the claim as one involving defective hearing in "The Issue," Conclusion of Law, and made no distinction in the Decision.  Given the foregoing, the Board finds that a reasonable person would have believed that "defective hearing" referred to in the Conclusion of Law included tinnitus.  It is noted that at the time of the October 1970 decision, the Veteran was unrepresented.

The October 1970 Board decision is therefore a final decision determinative of the claim for service connection for tinnitus.  

Following this decision, in March 1971, the Veteran requested a hearing before the RO.  In April 1971, the Veteran presented oral testimony concerning his claimed hearing condition.  The RO, in an April 1971 rating decision, determined that new and material evidence had not been submitted to reopen the previously denied claims for hearing loss and tinnitus.  The Veteran was provided notice by letter in May 1971.

The Veteran appealed this decision to the Board which, in July 1972, issued a decision concluding that a new factual basis had not been presented to permit the grant of service connection for bilateral hearing loss.  Although it appears at the outset that the claim to reopen the claim for service connection for tinnitus was implicitly denied with the claim to reopen the claim for hearing loss in this decision, the Board finds that it is possible to separate the two claims.  Thus, in contrast to the October 1970 Board decision, and for reasons explained below, the Board finds that a Deshotel analysis of July 1972 decision does not result in an implicit denial of the claim to reopen the previously denied claim for service connection for tinnitus.  

Following the April 1971 denial, the Veteran submitted statements from his private physician dated in May and July 1971, showing treatment for ear, nose, and throat problems.  The physician made reference to treatment in 1962, which showed complaints of hearing loss and ringing in the ears with diagnoses of hearing loss and tinnitus.  The Veteran also submitted a lay statement dated in October 1971 in which his witnesses attested that he had no difficulty hearing prior to his entrance into military service.  The RO notified the Veteran that this evidence did not constitute new and material evidence sufficient to reopen the previously denied claim in letters dated in August and November 1971.  

In December 1971, the Veteran submitted a notice of disagreement, citing his belief that the evidence he had submitted which referenced both hearing loss and tinnitus had not been properly considered.  

In November 1971, the RO issued a statement of the case in which it identified the issue as whether new and material evidence had been submitted to reopen the previously denied claim for service connection for a hearing condition.  The Veteran submitted a substantive appeal in the same month, requesting a hearing before the Board.  

In March 1972, the Veteran testified before the Board.  In pertinent part, in response to the Board's direct questions, he testified as to the onset, continuity, and symptoms of tinnitus.  

Q.  Was this an aching in your ear or ringing in your ear?

A.  It started off the first time with a ringing.  Then it started aching.  Then within the last 3 or 4 years, I started having ... and it had ringing.  Now the ringing is worse.  It feels like the ringing more is going into the other ear.  Like both ears ringing.  

Q.  Do you think you were having any difficulty hearing during service or was it just the aching and ringing in your ears?

A.  Well, like I stated, after that period of time that I had this problem in 1956, I had trouble aching and deafness because I was in Tank Battalion, you know which-you know that you have the big guns which are the M-90 and then you've got .50-caliber machine gun, plus you got the .30-caliber machine gun which is the only type which you go out on the firing table.  The firing procedures and if you learn how to fire and use different weapons.  Then sometimes I was having  headaches on that side around that ear and I was excused from the company commander and I was ... a few days.
(March 1972 Board Transcript, pp. 4-5)

Q.  This ringing that you've referred to.  Do you have ringing in your ears right now?

A.  Yes, I do.

Q.  Is this constant?

A.  Yes, it is.

Q.  You have it day and night?

A.  Day and night.  Sometimes it quiets down and sometimes it gets louder and ... I don't know why.  
(March 1972 Board Transcript, p. 14).

In a July 1972 decision, the Board identified the issue as "Whether there is a new factual basis warranting the grant of service connection for bilateral hearing disability."  In the section titled "The Evidence," the Board noted that private treatment records showed complaints of hearing loss and ringing in the ears in 1964 and 1970, and of hearing loss in 1962 with diagnoses noted of hearing loss.  In the section titled "Discussion and Evaluation" and in the "Findings of Fact," the Board used the phrases "defective hearing," "ear condition," "hearing acuity," "hearing disability," "any ear disability or hearing loss," "difficulty with his ears or with hearing," and "hearing loss."  Notably, in the "Conclusions of Law," the Board stated that a new factual basis had not been presented which would permit the grant of service connection for "a bilateral hearing loss (emphasis added);" and decided that entitlement to "service connection for bilateral hearing loss is not established (emphasis again added)."

The April 1972 decision falls within the criteria of factors (2) and (3).  First, as above noted, hearing loss and tinnitus are often associated together, involve anatomical parts closely associated, and often derive from the same acoustic events, i.e., exposure to loud noises.  Second, the two conditions appear to have been perceived as one by the RO and the Veteran himself.  Moreover, medical evidence submitted in support of the claim noted complaints and findings of hearing loss and tinnitus.  Of these, the most telling is that the Veteran himself referred to his condition as one condition involving hearing loss, headaches, and pain.  In a March 1971 request for hearing, he referred to the disability as an ear condition.  In the April 1971 RO hearing, he referred to an ear injury and problem.  In the December 1971 notice of disagreement, he referred to a hearing disability, hearing problems, and hearing loss.  In his January 1972 substantive appeal, he referred again to problems, and treatment for his ear.  In his March 1972 hearing before the Board he testified he experienced pain, earaches, headaches, deafness on the firing range, inability to hear, nerve damage, and ringing in his ears.

However, in contrast to the October 1970 Board decision, the July 1972 decision does not meet the criteria of factors (1) and (4).

Concerning factor (1), it is true that the medical evidence submitted in 1971 does show complaints and findings of tinnitus and hearing loss.  In addition, this evidence was submitted in support of a hearing disability, as noted above, and can therefore be construed as support for a simultaneous claim for both conditions, referred to as one condition.  Yet, in viewing the treatment record, it clearly distinguishes between a neurological type hearing loss and tinnitus-two separate conditions.  Moreover, although the RO appears to have perceived the Veteran's hearing loss and tinnitus as two symptoms of one disorder, it is clear that the Board made a distinction in the July 1972 decision.  Transcripts of the March 1972 Board hearing reveal that the Board made a deliberate distinction in the disabilities considered in the March 1972 hearing, directly questioning the Veteran specifically about ringing in his ears as opposed to his other reported symptoms (March 1972 Board Transcripts, pp. 4-5, and 14).  It is noted that the Veteran did not refer to tinnitus as a separate component of his hearing disability in this testimony, or in pursuit of reopening that claim, until this question was posed by the Board.  And, although the July 1972 Board's characterization of the issue referred to the Veteran's hearing impairment as one condition, mirroring the RO's characterization of the issue in the November 1971 statement of the case, the Board separated the two conditions in the Conclusions of Law and Decision-following a discussion of the medical evidence, described as showing complaints and findings of both symptoms.

Such a distinction of hearing loss from tinnitus made in the Conclusion of Law and Decision, following characterization of the issue and discussion of the evidence involving both, or even multiple, symptoms of a hearing disability, shows a choice of specific language that argues heavily against a finding that the Board implicitly denied the claim to reopen the claim for tinnitus in July 1972.  Such an interpretation is underscored by a review of the October 1970 Board decision, in which the issue was characterized as one of "defective hearing," and in which that characterization was retained in the Conclusion of Law without other distinction in the Decision.  

Based on the Board's distinction of hearing loss from tinnitus in the July 1972 decision, and the difference between this language and that language used in the October 1970 decision, it is difficult to find that reasonable person could have believed that the Conclusion of Law and Decision specifying "bilateral hearing loss" in July 1972 would have implicitly included tinnitus (concerning factor (4)).  It is noted that at the time of the July 1972 decision, the Veteran was also representing himself.

The Board finds therefore that the July 1972 decision that a new factual basis had not been established upon which to grant service connection for a bilateral hearing loss did not implicitly include a denial of the claim to reopen the claim for tinnitus.  The July 1972 Board decision did not therefore constitute a final decision as to the issue of whether a new factual basis has been established upon which to grant service connection for tinnitus.  

Thus, the March 1971 request for hearing, received on April 1, 1971, is the most recent pending claim to reopen the previously denied claim for service connection for tinnitus.  It is also noted that, absent a decision concerning the claim for service connection for tinnitus in the July 1972 Board decision, the Veteran's notice of disagreement as to this issue and the April 1971 rating decision, filed in December 1971, is therefore also pending from that time forward.  

It is noted that the medical evidence at the time of the April 1971 claim showed a diagnosis of tinnitus from at least 1962.  The Veteran testified before the Board in March 1972 that he experienced the onset of ringing in his ear during active service and that this ringing had remained from that time to the present.  In a January 2005 VA examination, the Veteran described a constant ringing that he was unable to localize to an ear, instead stating it was located in his head.  He reported the onset in 1956, during his active service.  It is noted that during the March 1972 hearing, he described the ringing as worsening and having moved from one ear to both, but it is not clear that if such a shift occurred, when it occurred.  Private medical entries show tinnitus diagnosed in 1962, but appear to indicate that it is in the left ear.  Notwithstanding, the VA examiner in January 2005 opined that the Veteran's hearing loss and tinnitus were at least as likely as not related to the Veteran's military service.  The examiner's rationale, in part, was that medical evidence showed bilateral sensori-neural hearing loss as early as 1968.  Given the foregoing, the most probable resolution, and the resolution most consistent with the evidence of record, is that the Veteran's tinnitus, if it in fact involved only one ear, was so characterized prior to 1968.  

Under the regulations the effective date for the award of service connection for tinnitus based on the submission of new and material evidence following the final denial of the claim is April 1, 1971, the date the claim to reopen was received.  See 38 C.F.R. § 3.400(q)(2).  But see, 41 Fed. Reg. 11,291, 11,298 (Mar. 10, 1976) (altering rating code to provide a 10 percent disability for tinnitus that is the result of acoustic trauma).  

There is no evidence of any earlier unadjudicated formal or informal claim seeking service connection for tinnitus as specifically or as part of a claim for an ear or hearing condition.  There is no indication, and the Veteran has not asserted, that he received treatment from the VA, the records of which could be reasonably construed as seeking service connection for tinnitus.  See 38 C.F.R. § 3.157 (2010) (regulation permitting use of medical record as informal claim for benefits applies only to a distinct group of claims where service connection has already been established); see also Lalonde v. West, 12 Vet. App. at 382 (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

Therefore, the evidence supports an effective date of April 1, 1971, and no earlier, for the grant of service connection for tinnitus.  However, the preponderance of the evidence in this case is against a claim for an effective date prior to April 1, 1971.  There is no benefit of the doubt to be resolved, see 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102; and an effective date of April 1, 1971, and no earlier, for the grant of service connection for tinnitus is warranted.  



ORDER

An effective date of April 1, 1971, and no earlier, is granted for the grant of service connection for tinnitus, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


